Title: From George Washington to Jonathan Trumbull, Sr., 10 June 1776
From: Washington, George
To: Trumbull, Jonathan Sr.

 

Sir
New York June 10th 1776

Before this I expect you have recieved the Resolve of Congress for augmenting our Army here and in Canada, with their requisition for the Quota of Men to be furnished by your Colony—I must beg leave to add, that from intelligence just recieved, and a variety of circumstances combining to confirm it, General Howe, with the Fleet from Halifax or some other Armament, is hourly expected at the Hook, with designs, doubtless, to make an impression here, and possess themselves of this Colony, of the last importance to us in the present Controversy—Our works are extensive and many, & the Troops here but few for their defence, being greatly reduced by the Regiments detached from hence on the Canada expedition—In this critical conjuncture of affairs, the experience I have had of your great zeal and readiness to assist the Common Cause, induced me to request the most speedy and early succour that can be obtained from your Colony, and that the Militia be forwarded, one Battalion after another, as fast as they possibly can be raised, without waiting to make up the whole Compliment to be furnished from this place before any of them march—I would advise that they come properly provided with Field and other officers, and that the General Officer appointed by the Colony to command the whole be here a day or two before them, to recieve his orders, and be in readiness to take the Command on their arrival—It will be proper too, that notice should be sent two or three days before their coming, that provision may be made for subsisting and disposing of them in proper places. I am Sir very respectfully Your most obedient Servant

G. Washington


P.S. I have wrote a similar Letter to the Jersey Convention, praying aid from them.

